1                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

2
                                                                  Dec 17, 2018
3                       UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
4
     SAN JUAN SUN GROWN LLC, a                 No. 2:17-CV-00026-SMJ
5    Washington limited liability company;
     and ALEX KWON, an individual,             ORDER DISMISSING CASE
6
                              Plaintiffs,
7
                 v.
8
     CHELAN COUNTY WASHINGTON,
9    a municipal corporation,

10                            Defendant.

11
           On December 14, 2018, the parties filed a stipulated dismissal, ECF No. 23.
12
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
13
     IT IS HEREBY ORDERED:
14
           1.    The parties’ Stipulation and Motion to Dismiss, ECF No. 23, is
15
                 GRANTED.
16
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
17
                 bear their own costs and attorneys’ fees.
18
           3.    All pending motions are DENIED AS MOOT.
19
           4.    All hearings and other deadlines are STRICKEN.
20
           5.    The Clerk’s Office is directed to CLOSE this file.


     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 17th day of December 2018.

4
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
